Fourth Court of Appeals
                               San Antonio, Texas
                                      March 9, 2020

                                   No. 04-19-00873-CR

                                Anthony Arlanders ROSS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR12490
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER
       Sachiko Nagao‘s Notification of Late Reporter’s Record is this date NOTED. The
Reporter’s Record must be filed no later than March 16, 2020.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court